H. P. HERMANCE ET AL., PETITIONERS, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT. 1Hermance v. CommissionerDocket No. 11192.United States Board of Tax Appeals11 B.T.A. 420; 1928 BTA LEXIS 3808; April 6, 1928, Promulgated 1928 BTA LEXIS 3808">*3808 John E. McClure, Esq., for the petitioners.  M. N. Fisher, Esq., for the respondent.  ARUNDELL11 B.T.A. 420">*420  ARUNDELL: The Commissioner has determined deficiencies in income taxes for the year 1919 against H. P. Hermance and twenty-eight other individuals.  The asserted deficiencies represent the tax as computed by the Commissioner on the profits claimed by him to have been realized on a transaction incident to the reorganization of the Coca Cola Co. of Georgia in the year 1919.  A similar question was before the Board in the case of , and the parties hereto have stipulated that the record made in that case be considered as the record in the instant proceedings.  Both sides are dissatisfied with some parts of the Board's decision in the 11 B.T.A. 420">*421 Woodruff case and both agree with some parts of it.  We have again carefully considered the record as made in the Woodruff case and adopt and incorporate herein as our findings of fact in the instant proceedings the findings of fact as determined by the Board in the former case, which findings are set forth in full in 1928 BTA LEXIS 3808">*3809 . We have also made a further study of the questions raised by the parties with particular consideration being given to those portions of our former decision with which the parties are dissatisfied.  We find no reason to depart from the conclusion heretofore reached by the Board in the companion case and are of the opinion that the several deficiencies herein asserted should be recomputed on the basis set forth in the Woodruff decision.  At the trial of this cause the Commissioner was, on motion made, permitted to amend his answers in the cases of H. P. Hermance and Elizabeth H. Harris so as to claim an additional tax on the profits growing out of the transaction by asserting the normal tax as well as the surtax.  Judgment will be entered on 15 days' notice, under Rule 50.Footnotes1. The following proceedings were consolidated for hearing, involve the same question, and are decided herewith: Appeals of Elizabeth H. Harris, No. 11820; Lucile W. Swift, No. 18516; George C. Woodruff, No. 18518; Mrs. E. W. Bates, No. 18611; Chas. A. Wickersham, No. 18612; J. J. Goodrum, Jr., No. 18613; Brooks Morgan, No. 18614; Thomas P. Hinman, No. 18615; Mrs. Frances W. Walters, No. 18616; E. A. Bancker, Jr., No. 18617; C. R. Winship, No. 18618; James W. Woodruff, No. 18619; Winship Nunnally, No. 18620; John N. Goddard, No. 18621; Chas. A. Davis, No. 18622; John K. Ottley, No. 18623; Mrs. Victoria D. Seals, No. 18624; Oscar Davis, No. 18625; Wm. R. Prescott, No. 18626; J. H. Nunnally, No. 18627; Mrs. Mary M. Stoney, No. 18628; Dr. Wm. S. Elkin, No. 18629; Mrs. Elizabeth T. Winship, No. 18630; J. J. Kuhn, No. 18631; Wm. C. Warren, No. 18632; E. Bates Block, No. 18792; E. Bates Block, Executor of Estate of Frank E. Block, No. 18793; J. E. Hickey, No. 19107. ↩